Citation Nr: 0726421	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-32 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

Following review of the claims file, the Board has determined 
that a remand is necessary for additional evidentiary 
development.

The veteran has indicated that she has received treatment at 
the VA Medical Center in Dayton, Ohio.  Although she 
indicated she has received no treatment at that facility 
since the May 2004 VA examination, the Board still believes 
that these records should be requested for complete 
development.

In addition, the veteran indicated that she is in receipt of 
Social Security Administration (SSA) disability benefits for 
a disorder unrelated to her service-connected left knee 
disability or her military service.  However, she did 
indicate that she underwent knee examination within the past 
two years as a part of her application for SSA benefits.  
Since this evidence might contain medical findings which 
could assist in the adjudication of the veteran's claim, the 
Board believe it should be requested and associated with the 
claims file.

Finally, the Board notes that the veteran indicated during 
her Board hearing that she had numbness in her left foot and 
leg.  She reported this same symptom during her VA 
examination in May 2004.  A neurological examination has not 
been conducted, and the Board believes this is necessary for 
a complete record.  In addition, the veteran should be 
afforded an orthopedic examination at that time, since her 
last VA examination was more than three years ago.

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records pertaining 
to the veteran from the VA Medical Center in 
Dayton, Ohio, and associate them with the 
claims file.

2.  Contact the Social Security 
Administration and request a copy of the 
records regarding examination of her left 
knee in 2005 or 2006, and associate them with 
the claims file.  All efforts made in 
attempting to obtain these records must be 
documented.

3.  Schedule the veteran for complete 
orthopedic and neurologic examinations of her 
left knee.  All necessary special studies or 
tests, including X-ray films if necessary, 
are to be done.

a.  Range of motion studies should be 
conducted.  The examiner is also asked to 
comment on whether there is subluxation or 
instability of the knee.

b.  It should be indicated whether there 
is more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
See 38 C.F.R. § 4.45.

c.  The neurological examination should 
indicate what nerves, if any, are affected 
by the service-connected left knee 
disability.  If such neurological symptoms 
are present, the examiner must indicate 
whether the veteran suffers from mild, 
moderate, moderately severe, or severe 
neurological involvement.

	4.  Thereafter, readjudicate the veteran's 
claim.  If the benefits sought on appeal remain 
denied, the veteran and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on 
the claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the August 2005 statement of the case.  
An appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

